Title: From Jonathan Trumbull, Jr. to John Ruddock, 3 June 1782
From: Trumbull, Jonathan, Jr.
To: Ruddock, John


                  
                     sir
                     Head Quarters 3d June
                     1782
                  
                  His Excellency the Commander in Chief is informed by the Sectry
                     at War, that a Detention of 1000 Stands of Arms which had been ordered by the
                     Comry Genl of Military Stores to be sent to Phila., has taken place—and that
                     you plead his Excellency’s Orders therefor.
                  The Commander in Chief, not recollecting any such Order, will be
                     glad to be informed from you immediately, the particular Order under which you
                     suppose yourself to be justified in this Detention. I am sir Your Humble Servt
                  
                     Jona. Trumbull Jur. Secy
                  
               